Citation Nr: 0945166	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-09 885	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability involving multiple joints in both upper 
extremities with arthralgia, to include rheumatoid arthritis 
of the hands, wrists, and forearms.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from May 1968 to 
May 1970, to include active duty in Vietnam.

This matter comes, in part, before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denying the Veteran's 
claim for entitlement to service connection for a chronic 
disability involving multiple joints in both upper 
extremities with arthralgia, to include rheumatoid arthritis 
of the hands, wrists, and forearms.  The Veteran filed a 
timely Notice of Disagreement (NOD) in April 2003 and, 
subsequently, in July 2003, the RO provided a Statement of 
the Case (SOC).  In March 2004, the Veteran filed a timely 
substantive appeal to the Board.  In September 2005, the 
Board remanded this claim for further evidentiary 
development.  After taking all required actions, the RO 
issued a Supplemental Statement of the Case (SSOC) in May 
2006.  

The Board issued a decision in February 2007, denying the 
Veteran's claim.  In April 2009, the United States Court of 
Appeals for Veterans Claims (Court) entered an order vacating 
the Board's February 2007 decision and remanding the case to 
the Board for further development consistent with its 
decision.

This matter also comes before the Board, in part, on appeal 
from a May 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denying the Veteran's claim for entitlement to an initial 
rating in excess of 30 percent for posttraumatic stress 
disorder (PTSD).  The Veteran filed a timely Notice of 
Disagreement (NOD) in September 2007 and, subsequently, in 
October 2007, the RO provided a Statement of the Case (SOC).  
In November 2007, the Veteran's representative filed a timely 
substantive appeal to the Board.  The RO issued a 
Supplemental Statement of the Case (SSOC) in February 2009.  
  
The Veteran did not request a hearing to testify before the 
Board regarding his claim for service connection for a 
chronic disability involving multiple joints in both upper 
extremities with arthralgia, to include rheumatoid arthritis 
of the hands, wrists, and forearms.  However, regarding the 
claim for an increased rating for PTSD, in the November 2007 
substantive appeal, the Veteran's representative indicated 
that the Veteran wished to testify before the Board via 
videoconference (i.e. Videoconference hearing), if possible, 
or before the Board at the RO (i.e. Travel Board hearing) if 
the RO did not have videoconference capability.  In a form 
filed with the RO in January 2008, the Veteran again 
indicated that he wished to testify before the Board at a 
Videoconference hearing at the Waco RO.  In recent 
statements, the Veteran's representative has indicated that 
the Veteran wishes to have the initial rating claim 
adjudicated without delay.  However, the Board notes that the 
Veteran has not given any formal or informal notice 
specifically indicating that he wishes to withdraw his 
request for a hearing.  As such, as part of this remand, the 
Board will request that the RO contact the Veteran to clarify 
his wishes regarding a possible hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The RO must contact the Veteran to clarify whether he still 
wants a Board Videoconference hearing regarding his claim for 
an increased initial rating for PTSD.  If such a hearing is 
held, the increased rating claim must be returned to the 
Board without further development. 

As to the claim for service connection for a multiple joint 
disability and the increased rating claim if a hearing is not 
held, a determination has been made that additional 
evidentiary development is necessary.  38 C.F.R. § 19.9 
(2009).  Accordingly, further appellate consideration will be 
deferred and this case is remanded for action as described 
below.

Regarding the claim for service connection for a disorder 
involving multiple joints in his upper extremities, the 
Veteran indicated that this disorder had its onset during his 
active military service with the United States Army.

The service medical records show that the Veteran was 
evaluated and treated for bilateral wrist pain in March 1970.  
He also complained of an aching pain in the hands, and was 
diagnosed with arthritis of an unknown etiology.  The Veteran 
was referred for an X-ray evaluation, and no bony abnormality 
was noted upon radiographic examination of both hands.  
Several days after the X-ray evaluation, the Veteran reported 
to a U.S. Army orthopedic clinic and a clinical evaluation at 
that time showed that the Veteran's joints were tender to 
palpation.  The assessment was arthralgia of the right wrist, 
with pain more intense during periods of cold weather.  Upon 
the Veteran's separation examination, he reported that he had 
no history of arthritis, rheumatism, or any other bony or 
joint abnormality.  Clinical evaluation of his 
musculoskeletal system was reported as normal at that time.

The record is silent for complaints, treatments, or diagnoses 
of arthritis or joint pain in the hands, wrists, and forearms 
until around the period the Veteran filed his current claim 
in 2002.  In an April 2002 VA treatment record, the Veteran 
subjectively listed a history of joint pain in the hands, 
wrist, and forearms dating back 20 years.  During the same 
visit, the treating physician reviewed X-rays from 1996 and 
it was noted that they did not show arthritis or any other 
joint abnormality.  The Veteran was referred to rheumatology 
for a workup and to pain management if no rheumatism was 
noted.

In a September 2002 VA medical examination report, the 
Veteran reportedly indicated that he had experienced pain in 
his left wrist since 1970, but could not recall any specific 
trigger mechanism for the disorder.  He stated that the 
disorder had gradually become worse over the years until it 
became constant.  He said that the pain measured 10 on a 
scale of 10.  The examiner found that the Veteran exhibited 
pain in the right wrist, hand, and elbow, with no chronic 
disability noted to be present.  With respect to the left 
upper extremity, the Veteran exhibited no disability in the 
left hand or elbow, although pain was noted.  The assessment 
was a chronic left wrist sprain of moderate severity.  X-rays 
of the left wrist noted no abnormality in the joint spaces or 
within the soft tissue.

In March 2004, the Veteran was found to have mild 
degenerative joint disease in the left wrist with narrowing 
and articular lipping.  This diagnosis was confirmed by X- 
ray.  As to his right upper extremity, pain was noted in the 
wrist and in the second and third digits of the hand.

An April 2006 VA medical examination report was authored by 
the same examiner who performed the September 2002 VA medical 
examination.  In this report, the examiner confirmed a 
diagnosis of rheumatoid arthritis in the right shoulder, in 
the hands, wrists, and elbows.  Polyneuropathy of both wrists 
and hands was also noted.  Following a review of the claims 
file and the examination, the clinician concluded that the 
Veteran's contention of a relationship between these 
conditions and service was unlikely.  The examiner 
specifically noted that, since there was no diagnosis of a 
chronic arthritic condition in service or within a year after 
separation, with only an acute episode noted in March 1970, 
the Veteran's condition, which was not medically verified 
until 2002, was "less likely than not a service-connected 
problem". 

As noted in the Introduction, the Board issued a decision in 
February 2007, denying the Veteran's claim.  The Board based 
its decision, in large part, on the April 2006 VA examination 
report.  Subsequently, in April 2009, the United States Court 
of Appeals for Veterans Claims (Court) entered an order 
vacating the Board's February 2007 decision and remanding the 
case to the Board.  In their order, the Court noted that the 
medical examiner who performed both the September 2002 and 
April 2006 VA medical examinations did not consider the 
Veteran's lay statements in making his nexus determination.  
Specifically, the Court noted that, in his reports, the 
examiner acknowledged the Veteran's complaints of pain in his 
left wrist in 1970, but did not appear to consider his 
statements indicating experiencing symptoms of pain since 
that time in the joints of his upper extremities.  Because 
the examiner did not consider the Veteran's statements in 
making his determination and the Board did not find the 
Veteran's statements to be not credible, the Court stated 
that it was "left to wonder whether the pain noted in 
service and the symptoms that the [Veteran] assert[ed] he 
ha[d] suffered since that time [we]re related to his current 
condition."  (Order, page 4).  Although the examination 
report relied on the lack of diagnosis or treatment for 
arthritis during service as a basis for its nexus conclusion, 
the Court emphasized that "symptoms, not treatment, are the 
essence of continuity of symptomatology."  (Order, page 4).  
The Court indicated that, if the Board found the Veteran's 
statements regarding observable symptomatology to be credible 
and the medical examiner linked these symptoms to his current 
condition, the Veteran did not need an opinion directly 
linking his current condition to service in order to be 
granted compensation.  As such, the Board found the April 
2009 opinion to be inadequate.  (Order, page 4).

As the April 2009 VA medical examination report was not 
adequate, the Board finds that the medical evidence of record 
is insufficient and must supplement the record by seeking a 
medical opinion based upon an examination and a review of the 
relevant evidence in the claims file.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The examiner is to 
author their report after a review of the claims file, an 
interview with the Veteran and a thorough physical 
examination.  In writing their report, the examiner must 
adequately consider the Veteran's lay statements in assessing 
whether a link exists between the Veteran's symptoms since 
service and his current condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
clarify whether he still wishes to testify 
at a Videoconference hearing.  Should it 
be determined that the Veteran still 
requests such a hearing or should such a 
hearing not be held, such a hearing should 
be scheduled.  38 C.F.R. § 20.704 (2009).  
If the hearing is held on one or both 
issues on appeal, the case must be 
returned to the Board for further 
appellate action.  If the Veteran no 
longer desires a hearing, such a 
preference should be documented in 
writing.  

The AMC/RO must complete the development 
outlined below with regard to either or 
both issues on appeal that were not the 
subject of any Board hearing noted above.
2.  The Veteran must be scheduled for a VA 
orthopedic or joints examination for the 
purpose of determining the diagnosis, 
likely time of onset, and etiology of any 
disorder involving the joints in both 
upper extremities with arthralgia, to 
include rheumatoid arthritis of the hands, 
wrists, and forearms.

Following a review of the relevant medical 
evidence, a physical examination, an 
interview with the Veteran and any 
necessary testing, the examiner is asked 
to address the following questions:

Is it as least as likely as not (50 
percent or greater degree of 
probability) that any disorder of the 
joints in the upper extremities began 
during service or is otherwise 
etiologically linked to any inservice 
event?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinion with what is considered 
to be a generally accepted degree of 
medical certainty, i.e. without resorting 
to speculation, it should be so stated.  
The Board notes that, in making their 
determination, the examiner must 
adequately consider the Veteran's lay 
statements in assessing whether a link 
exists between the Veteran's symptoms 
since service and his current condition.  

4.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
chronic disability involving multiple 
joints in both upper extremities with 
arthralgia, to include rheumatoid 
arthritis of the hands, wrists, and 
forearms; and claim for an initial rating 
in excess of 30 percent for posttraumatic 
stress disorder (PTSD) must be re-
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority, including 38 C.F.R. § 3.310.  
If either of the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


